Non-Art Rejection
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining based on the distributed ledger that the message has not been completely processed by the nodes (see par 0027), does not reasonably provide enablement for determining based on the distributed ledger an inability of the a (third) node to receive a message as required by the claims, i.e., claims 1, 12 and 17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Per paragraph 27 cited by applicant, the distributed ledger comprises only information that indicates whether or not the message has been processed by a specific node, it does not however convey a root cause or a reason as to why the message has not been processed by a specific node such as inability to receive the message, or inability to process the message, or not being designated as receiver or processor of the message.



Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura, U.S. pat. Appl. Pub. No. 2018/0101842.
	As per claim 1, Ventura discloses a method comprising:
a) obtaining, by a first node 200A of blockchain system of an enterprise service bus/network, a validation and/or consensus message, wherein the message is also transmitted to a third node 200B, wherein the system is to store a plurality of messages in a distributed ledger (see par 0078, 0083);
b) determining, by the first node based on the distributed ledger, an inability of the third node to process the validation and/or consensus message (see par 0086); 
c) processing, by the first node, the message in response to determining the inability of the third node to process the message, i.e., applying exception handling to resolve the validation (see par 0086); and
d) updating the distributed ledger to indicate that the message has been processed by the first node, i.e., validating the message (see par 0085).
	Ventura does not explicitly teach that the message is transmitted to the first node and third node by a second node. However, Ventura discloses that the message can be generated by any node in the system and transmitted to other nodes for validation (see par 0074-0075).

	As per claim 2, Ventura teaches determining a block comprising the message has been added to the distributed ledger (see par 0077).
	As per claim 3, Ventura teaches determining whether the message is addressed to a specific node, i.e., node selected for validating the message (see par 0078).
	As per claim 4, Ventura teaches reconciling first copy of the distributed ledger with second copy of the distributed ledger (see par 0102-0103).
	As per claim 5, Ventura teaches decrypting a message using a private key and encrypting message using public key (see par 0115, 0118).
	As per claim 6, Ventura teaches that the distributed ledger is distributed across a plurality of nodes of the blockchain system (see par 0063).
	As per claims 7-8, Ventura teaches organizing nodes into groups or divisions wherein each group maintains at least one copy of the distributed ledger (see par 0083). It would have been obvious to one skilled in the art to recognize that reconciling copies of distributed ledger between different groups would have been done in the same way as between different nodes (see par 0102-0103) .
	As per claim 10, Ventura teaches determining that first copy of the ledger may be shorter (i.e., missing records) than second copy of the ledger and providing the first copy of the ledger to nodes that have second copy of the ledger (see par 0102).

	Claims 12-20 are similar in scope as that of claims 2-8.

5.	Claim 9 is not rejected over prior art of record.


Response to Amendment
6.	Applicant’s arguments filed August 4, 2021 with respect to claims 1-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
7.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/9/21